Exhibit 10.3

 

GSO Capital Partners LP

345 Park Ave

New York, NY 10154

 

 

December 28, 2017

 

HOVNANIAN ENTERPRISES, INC.
K. HOVNANIAN ENTERPRISES, INC.
110 West Front Street
Red Bank, New Jersey 07701
Attention: J. Larry Sorsby, Executive Vice President and Chief Financial Officer

 

 

TERMINATION PAYMENT LETTER

 

Ladies and Gentlemen:

 

Reference is made to that certain (a) Commitment Letter, dated as of the date
hereof (including the schedules, annexes, exhibits and other attachments
thereto, and as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Commitment Letter”), by and among Hovnanian
Enterprises, Inc. (“Holdings”), K. Hovnanian Enterprises, Inc. (the “Borrower”
and, together with Holdings, “you”, and the Borrower, together with its
subsidiaries, the “Company”) and GSO Capital Partners LP (“GSO”, “we” or “us”)
pursuant to which we have agreed, on our behalf and on behalf of the GSO
Entities (as defined in the Commitment Letter) to provide the Borrower with
certain financing, as described more fully therein and (b) Support Agreement,
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Support Agreement”), by and among Holdings, the
Borrower, GSO and each of the other persons or entities party thereto as
Supporting Holders (as defined therein). Capitalized terms used but not defined
in this letter (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Termination Payment Letter”) have the meanings
ascribed to them in the Commitment Letter or the Support Agreement, as
applicable.

 

1.      Termination Payment. By accepting the Commitment Letter and the Support
Agreement, and in consideration for GSO’s time and effort in connection with the
Transactions, you agree to pay (or cause to be paid) to GSO and/or, at GSO’s
direction, one or more GSO Entities and/or other persons or entities designated
by GSO, a termination payment in an amount equal to $17.5 million in cash (the
“Termination Payment”), which Termination Payment shall be deemed to be fully
earned on, and shall payable in full in cash within thirty (30) calendar days
of, the earlier of (i) the date of your withdrawal or termination of the 8%
Notes Exchange or (ii) March 1, 2018 or such later date as you and GSO mutually
agree upon in writing (the “Outside Date”), in the event that the 8% Notes
Exchange is not consummated on or prior to such date; provided, however, that,
you shall not be obligated to pay GSO the Termination Payment in the event that
(a) you and GSO mutually agree in writing to terminate, withdraw or modify in a
material manner the 8% Notes Exchange, (b) any court or governmental agency of
competent jurisdiction has issued an order or decree (i) that prohibits or
prevents consummation of the 8% Notes Exchange effective on or beyond February
28, 2018 or (ii) that would have the effect of allowing the Initial Supporting
Holders (as defined in the Support Agreement) to terminate the Support Agreement
pursuant to Section 8(d) or Section 8(e) thereof and the Initial Supporting
Holders actually terminate the Support Agreement as a result thereof, (c) you
terminate the Commitment Letter or the Support Agreement based upon a material
breach of either agreement by GSO, directly or indirectly through a GSO Entity,
(d) GSO and/or one or more GSO Entity finances the entire amount of indebtedness
for an Alternative Transaction, (e) the Exchange Offer is consummated on or
prior to the Outside Date, or (f) the 8% Notes Exchange is not consummated
solely because of the occurrence of an event specified in clauses (a) (other
than with respect to Holdings’ securities), (c) (other than with respect to
Holding’s debt securities) and (d) through (g) of the fifth bullet under
“Conditions to the Exchange Offer—General Conditions,” of the Offering
Memorandum.

 

 

--------------------------------------------------------------------------------

 

 

2.        General.

 

Your obligation to pay the Termination Payment shall be in addition to any other
payment or reimbursement obligations of the Company provided for in the
Commitment Letter, the Credit Facilities Documentation and any other documents
or agreements relating to the Transactions. The Termination Payment shall (a)
subject to Paragraph 1 above, be paid in U.S. Dollars, in cash, in immediately
available funds, (b) once paid, not be refundable in whole or in part under any
circumstances and (c) not be subject to counterclaim or set-off for, or be
otherwise affected by, any claim or dispute relating to any other matter.

 

Your agreement under this Termination Payment Letter shall be legally binding
upon and enforceable against you and your successors and assigns, may be
enforced by us and our successors and assigns, and shall be enforceable without
regard to any act, event or circumstance except as expressly set forth herein.
This Termination Payment Letter is an integral part of the Commitment Letter and
the Support Agreement, and may not be amended or waived except by an instrument
in writing signed by the parties hereto. It is understood that this Termination
Payment Letter shall not constitute or give rise to any obligation on the part
of GSO or any of the GSO Entities to provide or arrange any financing; such an
obligation will arise only under, and solely to the extent provided for in, the
Commitment Letter, if accepted by you in accordance with its terms.

 

This Termination Payment Letter is delivered to you on the understanding that
neither this Termination Payment Letter, nor any of its terms or substance, nor
the activities of GSO, the GSO Entities or you pursuant hereto or in connection
with the Transactions shall be disclosed, directly or indirectly, by you to any
other person prior to the date of such information becoming publicly available
in accordance with clause (c) below, except (a) to your affiliates (including
Holdings) and your and their respective Representatives, in each case, solely on
a confidential and need-to-know basis, (b) pursuant to the order of any court or
administrative agency of competent jurisdiction, or as required by applicable
law or compulsory legal process (including to defend against any claim brought
pursuant to such process), or to the extent required by governmental and/or
regulatory authorities (in which case you agree, to the extent not prohibited by
applicable law, rule or regulation, to use commercially reasonable efforts to
provide GSO with prior written notice thereof), (c) in connection with any
public or regulatory filing requirements, including filings with the U.S.
Securities and Exchange Commission by Holdings or the Borrower, in each case,
which shall comply with the requirements for public filings set forth in the
Support Agreement and (d) to the extent required, upon advice of counsel, to be
disclosed in connection with the 8% Notes Exchange. Notwithstanding anything to
the contrary herein, the parties hereto agree that you or the Company may file
this Termination Payment Letter in its entirety with the U.S. Securities and
Exchange Commission, through a filing by Holdings or the Borrower on Form 8-K or
other applicable form, which shall comply with the requirements for public
filings set forth in the Support Agreement.

 

2

--------------------------------------------------------------------------------

 

 

This Termination Payment Letter, and all rights and obligations hereunder, shall
be governed by, and construed in accordance with, the laws of the state of New
York without regard to such state’s choice of law provisions which would require
the application of the law of any other jurisdiction. By its execution and
delivery of this Termination Payment Letter, each of the parties hereto hereby
irrevocably and unconditionally (a) consents to submit to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States of America located in the Southern District of New York
for any actions, suits or proceedings arising out of or relating to this
Termination Payment Letter or the Termination Payment, or for recognition or
enforcement of any judgment, and agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court, and further agrees
that service of any process, summons, notice or document by U.S. registered mail
to the respective addresses set forth above shall be effective service of
process for any action, suit or proceeding brought against the parties in any
such court, (b) waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Termination
Payment Letter or the Termination Payment in any such New York State court or in
any such Federal court and (c) waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action, suit or
proceeding in any such court.

 

This Termination Payment Letter may be executed and delivered in counterparts,
each of which, when so executed and delivered, shall be deemed an original and
all of which taken together shall constitute one and the same original
agreement. Delivery of an executed counterpart of a signature page of this
Termination Payment Letter by facsimile or other electronic transmission (e.g.,
“pdf”) shall be effective as delivery of a manually executed counterpart of this
Termination Payment Letter. This Termination Payment Letter is intended to be
for the benefit of the parties hereto and is not intended to confer any benefits
upon, or create any rights in favor of, and may not be relied on by, any persons
other than the parties hereto. Section headings used herein are for convenience
of reference only, are not part of this Termination Payment Letter and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Termination Payment Letter.

 

We look forward to working with you. Please confirm that the foregoing is our
mutual understanding by signing in the appropriate space below and returning an
executed counterpart of this Termination Payment Letter to GSO.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------

 

 

  GSO CAPITAL PARTNERS LP   on behalf of itself and certain funds managed,
advised or sub-advised by it              

By 

/s/ Marisa Beeney                                                      
Name: Marisa Beeney
Title:   Authorized Signatory

 

 

 

Hovnanian/GSO Letter Agreement

 

 

--------------------------------------------------------------------------------

 

 

Accepted and agreed to as of
the date first above written:

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

By /s/ J. Larry Sorsby
Name: J. Larry Sorsby
Title:  Executive Vice President and Chief Financial Officer

 

 

 

HOVNANIAN ENTERPRISES, INC.

 

 

By /s/ J. Larry Sorsby
Name: J. Larry Sorsby
Title:  Executive Vice President and Chief Financial Officer

 

 

 

Hovnanian/GSO Letter Agreement